927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re REGULAR COMMON CARRIER CONFERENCE, Petitioner,National Industrial Transportation League, Intervenor.
No. 90-1483.
United States Court of Appeals, District of Columbia Circuit.
Feb. 20, 1991.

PETITION DENIED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition to compel agency action unreasonably withheld or delayed and for declaratory judgment, the responses thereto, and the reply, it is


2
ORDERED that the petition be denied.  Petitioner has available the adequate alternative remedy of challenging any tariff either when it is filed, pursuant to 49 U.S.C. Sec. 10708 and 49 CFR Sec. 1132, or once it is already in use, pursuant to 49 U.S.C. Sec. 11701(b) and 49 CFR Sec. 1100 et seq.    The relief sought is, therefore, not warranted.    See Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980);  In re GTE Service Corp., 762 F.2d 1024, 1026 (D.C.Cir.1985).  In addition, the agency's delay in completing proceeding No. MC-C-30117, RCCC-Petition for Declaratory Order--Range of Discounts and Customer Account Codes, is not so egregious as to warrant the extraordinary relief requested.    See Telecommunications Research and Action Center v. FCC, 750 F.2d 70, 80 (D.C.Cir.1984).